PER CURIAM:
Kevin V. Burton appeals the district court’s order denying his motion for reduc*268tion of sentence, 18 U.S.C. § 3582(c)(2) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Burton, No. 3:03-cr-00006-HEH-1 (E.D.Va. Apr. 21, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.